Title: To Alexander Hamilton from Oliver Wolcott, Junior, 2 October 1800
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Washington Oct. 2d. 1800
Dear Sir
(Private)

I wrote you a hasty Letter yesterday in which I returned the draught which accompanied your favour of September 26th. In my opinion the style temper and spirit of the composition are well suited to the subject & will do you honour. I have only to submit a few criticisms to your consideration.
The observations respecting Mr. T. Pinckneys predilection for France—in page 19. and his official conduct in London, in page 21. had I think better be omitted.
The reference to your conversations with Vice Consul Rozier, will I hope, also be omitted.

Page 38. The President did not declare his opinion respecting the departure of the Envoys to be settled when he first came to Trenton. In a Letter from Massachusetts, he directed the Secretaries to consult together and prepare a draft of Instructions, and he intimated, that he would suspend the departure of the Envoys for some time. The draft of Instructions was prepared and the President after his arrival at Trenton candidly consulted all the Secretaries on the principles of the negociation, but was silent on the question whether the mission ought immediately to proceed. The instructions were settled in a consultation which terminated only after 11 oClock in the Evening. The next morning before breakfast, the President informed the Secy of State by Letter, that he had decided, that the Envoys should depart immediately. The peculiar indelicacy of his conduct consisted in first encouraging an expectation that the mission would be suspended untill a change of circumstances occurred—secondly in availing himself of opinions so far only as they could serve his own concealed views & thirdly in deciding contrary to what was expected, without hearing the arguments of the Officers on a collatteral point which he well knew they deemed of importance. It must be evident that no mans character can be safe, when opinions can be required in a partial manner. Justice demanded either that the Secretaries should not be at all consulted, or that they should be permitted to record their sentiments respecting any points, which in their Judgements were connected with the general question of the Mission.
Page 42. I perceive no reason why the eventual provision for negociation, should not have been public. Indeed secrecy is impracticable with respect to the appointment of Ministers under our Constitution.
Page 49. The two insurrections cost collectively near a million & an half of Dollars.
Page 49. Two persons were convicted. One appeared from documents which were laid before the President to be a person greatly deficient in reason—in short nearly an Idiot—the other such an one as you have described.
Page 50. I have heard that the declaration attributed to the President was made, but I do not clearly recollect the evidence. It rests in my memory however that I was candidly informed, that the declaration was made in presince of several persons to Doct. Rush.
Page 50. That Messrs. Dallas & Lewis addressed such a Letter to the President is certain. Lewis mentioned the fact to his friends in Philadelphia & Dallas read the Letter to Mr. Liston!! I feel some delicacy in mentioning the circumstance of the Letter and would not do so, if the fact had not other wise have become public. If the paragraph is retained you ought to rest the fact on evidence derived from the conversations of the Council—the name of Mr. Liston ought not to be mentioned. It is a curious fact however that Dallas, Ned Livingston and other Democrats, have been more frequently in the train & much more intimate with Mr. Liston, than the men who are accused as belonging to the British faction. I do not suspect these Democrats of being bribed by Mr. Liston, though on less evidence than exists against them, they have been willing to keep alive suspicions against much honester men.
Page 51. It will I think be suffiscient to state that the facts are founded on the best Information—they will not be disputed.
Page 54. I have no reason to doubt the correctness of this declaration as you mean to be understood—but it will be well to reflect, whether you have not advised some connection with England with the view of prosecuting joint hostilities with France—if so, the declaration ought to be properly qualified.
Page 55. & 56. This subject is of peculiar delicacy as it affects others who are your friends. I think you ought not to suggest a doubt respecting the Treaty which was not explicitly avowed by you under the signature of Camillus & that you ought to refer to that work for your opinions. As to the mode of ratification, there were different opinions among men whose intentions were equally good, the merits of which opinions cannot now be discussed. I am of opinion that no advantage can result from turning the public attention to points, which then were & ever will remain doubtful.
Your proposal to send Mr. Jefferson or Mr. Madison to France I always thought a mistake. I believe a disclosure of it will do you no good & that in the progress of our affairs, the knowledge that such advice was given by you, will do harm. It is a fact however which you have an unquestionable right to publish if you think proper. The time may come, (but I think it has not yet arrived,) for a full disclosure of the part which every man has acted in relation to the great questions which have arisen at different periods under the present Government.
The last page ought in my opinion to be considerably altered. I think the Letter may with propriety be sent to your friends elsewhere, than in New England, if it is published at all. The Letter ought and will influence the Election—if it is sent merely as a defence of your character & that of your friends & not to influence the Election, the publication should be deferred till after the Election is over. A principal merit of the composition consists in its candour & temper—particular caution is therefore necessary in stating all the motives of the publication. I have thought hitherto that Mr. Adams ought by all fair & honourable means, to be deprived of Votes. If your Letter should be sent to Connecticut in its present form, I suspect that it would be inferred to be your expectation at least, that Mr. Adams would obtain all the Votes of that state—the expression of such an expectation might in some degree contribute to produce that effect. I expect to visit my friends in a short time and wish the question to remain undetermined.
There is a party in this state (Maryland) who consider Mr. Adams as a character exactly suited to their views, & I believe it to be their intention to give him their exclusive support. To counteract this policy it is necessary that some federal Votes should be withdrawn from Mr. Adams—this would not increase the chance of Mr. Jeffersons election, though it would probably be the means of referring the choice of a President to the House of Representatives.
Perhaps the motives of writing the Letter may be thus explained. 1st. That [it] is necessary to the defence of your character & secondly that for the reasons assigned, you are seriously apprehensive of fatal consequences from a reelection of Mr. Adams—that you find however many federalists, whose opinions you respect, who entertain no such apprehensions—that your Letter is dictated by a desire of informing them of facts & circumstances, which have guided your judgement & of which they are presumed to be unacquainted That you are apprized of the bad consequences which might result from a public investigation of the conduct & character of Mr. Adams—& that deference for the opinions of those who are his friends & supporters, has induced you to confine the circulation of your Letter to Gentlemen of known respectability & prudence who will dispassionately weigh your objections and decide according to what shall appear to be the true Interest of the Country. What precedes is written upon the supposition that the Letter is to be transmitted according to your suggestion; but as to the measure itself I can give no opinion; my feelings and individual judgement are in favour of it. I never liked the half way plan which has been pursued; it appears to me that federal men are in danger of loosing character in the delicate point of sincerity—nevertheless when I consider the degree of support which Mr. Adams has already recd.; that our friends in Massachusetts say, that they still prefer the election of Mr. Adams: that the Country is so divided and agitated as to be in some danger of civil commotions, I cannot but feel doubts as to any measure which can possibly increase our divisions. You can judge of the state of public opinion in the eastern States better than I can—if the popular sentiment is strong in favour of Mr. Adams—if the people in general approve of his late public conduct—or if there is a want of confidence for any reason in Genl. Pinckney, I should think the publication ought to be suppressed; on the contrary if the publication would increase the Votes for Genl Pinckney & procure support to him in case he should be elected, it would certainly be beneficial.

Notwithstanding your impressions to the contrary I am not convinced that Mr. Adams can seriously injure your character. At the moment of an election many men who consider themselves honest will affect or be really convinced in some degree of things, which in more serene moments they cannot bring their minds to believe.
I am with great sincerity yrs
Oliv Wolcott.
Alexander Hamilton Esqr
P. S. It would seem from the Papers, that the mission to France had terminated as I predicted. I am not however such a Wizard as to tell what is to be done next. The situation of the Country is such as to demand all the skill of the great Master of Diplomacy.
O: W:
